Judgment, Supreme Court, New York County (Stephen Crane, J.), rendered March 19, 1992, convicting defendant, after a non-jury trial, of robbery in the second degree and five counts of grand larceny in the fourth degree, and sentencing him, as a violent predicate felony offender, to concurrent terms of 6 to 12 years for the robbery conviction and 2 to 4 years for each grand larceny conviction, unanimously affirmed.
Viewing the evidence in a light most favorable to the People and giving due deference to the factfinder’s evaluations of credibility (People v Bleakley, 69 NY2d 490, 495), defendant’s guilt was proved beyond a reasonable doubt by overwhelming, legally sufficient evidence and the verdict was not against the weight of the evidence. Defendant failed to preserve his present claim that the prosecutor exceeded the court’s Sandoval ruling (CPL 470.05). Since defendant’s own testimony, in an attempt at exculpation, opened the door to corrective questioning by the prosecutor (People v Fardan, 82 NY2d 638, 646), we decline to review in the interest of justice. Defendant failed to challenge the effectiveness of his trial representation pursuant to CPL 440.10, thereby depriving this Court of an adequate record for review. From the present state of the record, we *544cannot conclude that defendant was denied meaningful representation.
We have examined defendant’s remaining contentions, including those posed in his pro se brief, and find them without merit. Concur—Murphy, P. J., Rosenberger, Williams and Tom, JJ.